IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-50020
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

JOSE GUADALUPE JUAREZ-RIVERA,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. DR-95-CR-32(1)
                        - - - - - - - - - -
                          August 30, 1996
Before DAVIS, EMILIO M. GARZA and PARKER, Circuit Judges.

PER CURIAM:*

     Jose Guadalupe Juarez-Rivera appeals his convictions for

conspiracy to possess with intent to distribute marijuana,

conspiracy to import marijuana, possession with intent to

distribute marijuana, and importing marijuana.   He contends that

the prosecutor violated his Sixth Amendment right to compulsory

process by intimidating his prospective witness into refusing to

testify on his behalf, the district court erred in allowing that

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-50020
                               - 2 -

witness to invoke his Fifth Amendment privilege against self-

incrimination, the witness should have been granted immunity by

the district court, and the district court abused its discretion

in refusing to allow an alleged exculpatory statement made by the

witness into evidence.

     Our review of the record and the arguments and authorities

convinces us that no reversible error was committed.    The

prosecutor’s comments to Juarez-River’s prospective witness do

not rise to the level of a due process violation.     See United

States v. Viera, 839 F.2d 1113, 1115 (5th Cir. 1988) (en banc).

There was no abuse of discretion in the district court's deferral

to the witness’s invocation of the Fifth Amendment.     United

States v. Follin, 979 F.2d 369, 374 (5th Cir. 1992), cert.

denied, 509 U.S. 908 (1993).   The district court did not abuse

its discretion in refusing to admit into evidence the alleged

exculpatory statement.   United States v. Campbell, 73 F.3d 44, 47

(5th Cir. 1996).   Finally, we do not consider Juarez-Rivera’s

argument that his witness should have been granted immunity

because the argument is not adequately briefed.     See L & A

Contracting Co. v. Southern Concrete Serv., Inc., 17 F.3d 106,

113 (5th Cir. 1994).

     Accordingly, the judgment is AFFIRMED.